Exhibit (10)(o)(ii)

SCHEDULE 2.01

COMMITMENTS AND PRO RATA SHARES

 

Lender

   Commitment    Pro Rata Share  

Bank of America, N.A.

   $ 40,300,000    16.120000000 %

U.S. Bank National Association

   $ 32,800,000    13.120000000 %

Wells Fargo Bank, N.A.

   $ 32,800,000    13.120000000 %

Cooperatieve Centrale Raiffeisen- Boerenleenbank B.A. “Rabobank International”
New York Branch

   $ 32,800,000    13.120000000 %

Northwest Farm Credit Services, PCA

   $ 31,400,000    12.560000000 %

Capital Farm Credit Bank

   $ 28,500,000    11.400000000 %

Sterling Savings Bank

   $ 20,000,000    8.000000000 %

Union Bank of California, N.A.

   $ 31,400,000    12.560000000 %

Total

   $ 250,000,000    100.000000000 %